PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of:
SCHMALSTIEG, DIETER, et al.
Application No. 16/806,774
Filed:  March 02, 2020
Attorney Docket No.  129025-0120UT01/194226 
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the Request for Refund filed August 19, 2021.  

The request is DISMISSED.

Applicant files the above request for refund of $140.00 for the filing of a petition to withdraw from issue filed July 08, 2021, stating “the IDS has been considered by the examiner and the application remains in Allowance”.
In view of the above and a review of the Office finance records for the above-identified application, the request for refund ($140.00) cannot be granted.  The petition fee was necessary for the filing of the petition to withdraw from issue filed on July 08, 2021. 
Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.
  

/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions